Citation Nr: 0936782	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  02-10 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, and his son and friend


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1952 to April 
1952, and from May 1952 to October 1955.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the RO that, 
in pertinent part, denied service connection for sleep apnea.  
The Veteran timely appealed.

In February 2006, the Veteran, his son, and a friend 
testified during a hearing before the undersigned at the RO.  
In August 2006 and in October 2008, the Board remanded the 
matter for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence supports a link between the currently diagnosed 
obstructive sleep apnea and the service-connected post-
traumatic stress disorder (PTSD).


CONCLUSION OF LAW

Obstructive sleep apnea is proximately due to, or the result 
of, the Veteran's service-connected PTSD.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the Veteran 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the Veteran in 
substantiating his claim.  

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects.

The Veteran contends that service connection for sleep apnea 
is warranted on the basis that he started having sleep 
problems in service.

Service treatment records contain neither complaints nor 
findings of disturbed sleep or a sleep disorder.  Sleep apnea 
was not found in service.

VA hospital records reflect that the Veteran was admitted in 
August 1960 with complaints of approximately four-to-five 
month's duration of multiple vague pains and aches, peculiar 
sensations of feeling he was in a "fog," headaches, 
dysphea, chest discomfort, and diarrhea.  The Veteran related 
the onset of his symptoms to a particularly loud and verbal 
"bawling out" by his father, with whom the Veteran worked.  
Since then, the Veteran reported hearing his father's voice 
at night before he went to sleep.  The Veteran also reported 
moderately severe insomnia, and frequently awakening with 
nightmares, usually related to death and dead people.  The 
physician found that, other than the Veteran's numerous 
symptoms secondary to his anxiety reaction, a system review 
was essentially negative.

VA treatment records, dated in February 1989, include an 
assessment of possible sleep apnea.  Follow-up treatment in 
May 1989 revealed that the Veteran did not have sleep apnea.  
In July 1998, the Veteran was again evaluated for sleep 
apnea.  Records show an assessment of obstructive sleep apnea 
in 1999.  There have been no reports of symptomatology 
between the time of service, and these initial findings.  

A sleep study in March 1999 revealed relatively severe sleep 
apnea, necessitating the Veteran's use of a "CPAP machine" 
at bedtime.  

During an individual psychotherapy session in November 2002, 
the Veteran reported problems with sleep, depression, and 
being tired during the day.  In December 2002, the Veteran 
reported that his sleep was frequently interrupted by 
nocturia.  The Axis I diagnosis was insomnia.

In February 2006, the Veteran testified that he did not have 
problems with sleep apnea in service, but that he found it 
uncomfortable sleeping during rest periods under combat 
conditions in Korea.  He had problems with snoring, choking, 
and jumping up, but had not sought treatment until many years 
later.  

The Board notes that the Veteran participated in combat and 
was wounded in action (he is service-connected for residuals 
of shell fragment wounds).  In the case of a Veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, the Secretary of the VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

Pursuant to the Board's October 2008 remand, the Veteran 
underwent a VA examination for purposes of determining the 
nature and etiology of any sleep disorder.  The January 2009 
examiner reviewed the Veteran's claims file and medical 
records.  The examiner noted that the Veteran served in 
combat as a carrier for wounded and dead soldiers from the 
battlefield, and noted that the Veteran had been wounded in 
service from shrapnel.  The Veteran reported that he 
developed shortness of breath and difficulty breathing 
approximately in 1960, and that he thought he was back in 
Korea.  He reported that he still felt very anxious and could 
not relax, and that he sometimes became short of breath.  The 
Veteran reported that he was diagnosed with obstructive sleep 
apnea in 1999, and given a CPAP machine.  The Veteran also 
was given pills for anxiety, and reported developing fear and 
paranoia, and was afraid of choking on the CPAP machine, and 
didn't use it.  Further testing revealed moderate obstructive 
sleep apnea.

The January 2009 examiner noted that one possible etiology 
for the Veteran's obstructive sleep apnea was weight gain.  
However, after losing 30 pounds, a repeat sleep study still 
showed evidence of obstructive sleep apnea.  

The January 2009 examiner noted that another possible 
etiology for the Veteran's obstructive sleep apnea was PTSD.  
The examiner opined that, although the obstructive sleep 
apnea did not have its clinical onset in service, it is at 
least as likely as not that the Veteran's service-connected 
PTSD had contributed to his sleep disorder.  In support of 
this opinion, the examiner noted the Veteran's frequently 
awakening with nightmares related to seeing dead people and 
places in Korea.  The examiner also commented that sleep 
complaints were an essential component of a group of symptoms 
that made up PTSD, and that attempts to explain the 
physiology of PTSD must account for these sleep symptoms.

The Board notes that service connection is currently in 
effect for PTSD, evaluated as 50 percent disabling; and for 
various shrapnel wounds, a back condition, and arthritis of 
the knees and ankles.

Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The regulation has 
been interpreted as permitting secondary service connection 
where a service-connected disability aggravates a non-
service-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

In essence, the January 2009 medical opinion is probative on 
the question of nexus, and in support of the Veteran's claim.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided. 38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Resolving all doubt in the Veteran's favor, the Board finds 
that the functional sleep disturbance, which is a symptom of 
PTSD, is different than the symptoms of sleep apnea.  Given 
the nature of the disability, the Veteran's testimony of in-
service sleep problems, the post-service reports of 
nightmares and anxiety and current diagnosis, and the January 
2009 examiner's opinion, the Board finds that the evidence is 
in equipoise regarding whether there is a link between the 
Veteran's obstructive sleep apnea and the service-connected 
PTSD.  There is no medical opinion to the contrary.  
Resolving all doubt in the Veteran's favor, the Board 
concludes that the criteria for service connection are met.  


ORDER

Service connection for sleep apnea is granted.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


